Name: 2005/948/EC: Council Decision of 20 December 2005 on the signing and the provisional application of the Agreement in the form of an exchange of letters between the European Community and the Republic of Belarus amending the Agreement between the European Union and the Republic of Belarus on trade in textile products
 Type: Decision
 Subject Matter: Europe;  leather and textile industries;  European construction;  international affairs
 Date Published: 2005-12-28; 2006-06-29

 28.12.2005 EN Official Journal of the European Union L 345/21 COUNCIL DECISION of 20 December 2005 on the signing and the provisional application of the Agreement in the form of an exchange of letters between the European Community and the Republic of Belarus amending the Agreement between the European Union and the Republic of Belarus on trade in textile products (2005/948/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300, paragraph 2, first sentence thereof, Having regard to the proposal from the Commission, Whereas: (1) The Commission has negotiated on behalf of the Community a bilateral agreement to extend for one year the existing bilateral agreement and protocols on trade in textile products with the Republic of Belarus, with a number of adjustments of the quantitative limits. (2) Subject to its possible conclusion at a later date, the Agreement should be signed on behalf of the Community. (3) This bilateral agreement should be applied on a provisional basis as of 1 January 2006, pending the completion of procedures required for its conclusion, subject to the reciprocal provisional application by the Republic of Belarus, HAS DECIDED AS FOLLOWS: Article 1 Subject to a possible conclusion at a later date, the President of the Council is hereby authorised to designate the persons empowered to sign on behalf of the European Community the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Belarus amending the Agreement between the European Union and the Republic of Belarus on trade in textile products (the Agreement). Article 2 The Agreement shall be applied on a provisional basis, pending its formal conclusion and subject to reciprocal provisional application of the Agreement by the Republic of Belarus, from 1 January 2006. The text of the Agreement is annexed to this Decision. Article 3 1. If Belarus fails to fulfil its obligations under paragraph 2(4) of the Agreement, the quota for 2006 will be reduced to the levels applicable in 2005. 2. The decision to implement paragraph 1 shall be taken in accordance with the procedures referred to in Article 17 of Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (1). Article 4 This Decision shall be published in the Official Journal of the European Union. It shall enter into force the day following that of its publication. Done at Brussels, 20 December 2005. For the Council The President M. BECKETT (1) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Regulation (EC) No 1478/2005 (OJ L 236, 13.9.2005, p. 3).